NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 7 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KIMBERLY MARIE TUCKER,                          No.    20-36063

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00068-TJC

 v.

KILOLO KIJAKAZI, Acting Commissioner            MEMORANDUM*
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                  Timothy J. Cavan, Magistrate Judge, Presiding

                          Submitted December 10, 2021**
                             San Francisco, California

Before: GOULD and COLLINS, Circuit Judges, and EZRA,*** District Judge.

      Appellant Kimberly Marie Tucker (“Appellant”) applied for Supplemental

Security Income (“SSI”) on January 22, 2013, alleging she was unable to work due


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
to impairments including impingement of the bilateral shoulders, osteoarthritis of

the right shoulder, degenerative disc disease of the cervical spine, obesity, major

depressive disorder, anxiety disorder, posttraumatic stress disorder, and personality

disorder. Appellant’s claims were initially denied on February 28, 2013, and were

denied upon reconsideration on October 4, 2013.

      Before this court is Administrative Law Judge Michele M. Kelley’s

decision, dated February 15, 2019,1 denying Appellant’s application for SSI, which

Magistrate Judge Timothy J. Cavan affirmed on October 14, 2020. Appellant then

filed the present appeal. We have jurisdiction pursuant to 28 U.S.C. § 1291 and

review the Magistrate Judge’s decision affirming the ALJ’s denial of benefits de

novo. See Webb v. Barnhart, 433 F.3d 683, 685–86 (9th Cir. 2005).

      Appellant contends Administrative Law Judge Michele M. Kelley (the

“ALJ”) erred by not (1) providing specific and legitimate reasons for rejecting

certain medical opinion evidence; (2) identifying the portions of Appellant’s

testimony the ALJ found not credible and explaining the evidence undermining her

testimony; and (3) incorporating all of Appellant’s impairments in the hypothetical

posed to the vocational consultant. Appellant also argues her case should be

remanded for an award of benefits. We hold that the ALJ did not commit


1
  The ALJ’s February 2019 decision was her second in this case because the ALJ’s
initial decision denying benefits, dated February 13, 2015, was remanded by the
district court for further proceedings.

                                          2
reversible error on any of the grounds Appellant asserts and affirm the district

court’s judgment.

      In order to reject Appellant’s medical opinion evidence, the ALJ was

required to “make findings setting forth specific, legitimate reasons for doing so

that are based on substantial evidence in the record.” Magallanes v. Bowen, 881

F.2d 747, 751 (9th Cir. 1989) (quoting Winans v. Bowen, 853 F.2d 643, 647

(9th Cir. 1987)). The ALJ explained her decision to discount certain aspects of the

medical opinion evidence Appellant provided by describing in detail the opinions’

inconsistencies (1) with the providers’ own records and opinions; (2) with the

observations and opinions of other medical sources; and (3) with Appellant’s own

testimony and activities. By “setting out a detailed and thorough summary of the

facts and conflicting clinical evidence, stating [her] interpretation thereof, and

making findings[,]” the ALJ met the applicable burden of providing specific and

legitimate reasons based on substantial evidence in the record. Id. at 753 (quoting

Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986))

      Because the ALJ rejected portions of Appellant’s testimony, the ALJ was

required to offer “specific, clear and convincing reasons for doing so.” Trevizo

v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017) (quoting Garrison v. Colvin, 759

F.3d 995, 1014–15 (9th Cir. 2014)). In making a credibility determination, ALJs

may “consider inconsistencies either in the claimant’s testimony or between the


                                           3
testimony and the claimant’s conduct, . . . and whether the claimant engages in

daily activities inconsistent with the alleged symptoms.” Molina v. Astrue, 674

F.3d 1104, 1112 (9th Cir. 2012) (internal quotation marks omitted), superseded on

other grounds by 20 C.F.R. § 404.1502(a); see also Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1227 (9th Cir. 2009) (holding ALJ properly discounted the

claimant’s testimony based on inconsistencies in the testimony, claimant’s daily

activities, and the objective medical evidence).

      Here, the ALJ offered a detailed description of the internal inconsistencies in

Appellant’s testimony and daily activities, as well as how Appellant’s testimony

conflicted with medical evidence in the record. The ALJ thus properly provided

specific, clear, and convincing reasons for discounting Appellant’s testimony.

      Finally, Appellant contends the ALJ erred by failing to include every

functional limitation Appellant claims in the hypothetical posed to the vocational

expert. She cites Embrey v. Bowen, 849 F.2d 418 (9th Cir. 1988), in support.

However, Embrey specifically provides that limitations must be included in an

ALJ’s hypothetical “[u]nless the record indicates that the ALJ had specific and

legitimate reasons for disbelieving a claimant’s [limitation evidence].” Id. at 423

(emphasis added). Here, the ALJ’s hypothetical mirrored Appellant’s residual

functional capacity, which the ALJ determined based on her credibility findings

and evaluation of the medical evidence. Thus, because we conclude that there was


                                          4
no error in the ALJ’s consideration of Appellant’s testimony and medical opinion

evidence, we also hold that the ALJ did not err by including in the hypothetical

only those limitations she found applicable.

      We conclude that the ALJ’s decision is free of reversible error and affirm.

AFFIRMED.




                                         5